Citation Nr: 1210327	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-38 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left foot disorder.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to January 1971 and from March 1971 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The rating decision on appeal also denied service connection for hemorrhoids; a left middle finger injury; and left knee, left hip, left shoulder and skin disorders.  The Veteran filed a timely notice of disagreement (NOD) for all issues.  In an August 2009 decision, the RO granted service connection for post-operative residuals of a left knee medial meniscectomy with arthritic changes (10%, from May 30, 2008) and post-operative 2.5 centimeter scar on the dorsal aspect of the left middle finger (0%, from May 30, 2008).  The RO also issued a statement of the case (SOC) denying service connection for the remaining issues.  Then, the Veteran filed a timely substantive appeal in October 2009.  In his substantive appeal, he indicated that he only wished to appeal the claim for service connection for a left foot disorder.  In his accompanying statement, the Veteran addressed why he believed service connection for a left foot disorder was warranted and did not discuss the other four denied issues.  Further, the Veteran has not expressed disagreement with the effective dates or evaluations assigned to his now service-connected left knee and left middle finger disabilities.  Thus, the Board concludes that the only issue before it is the claim for service connection for a left foot disorder.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The substantive appeal received in October 2009 included a statement from the Veteran indicating that he wanted to have a hearing.  A complete and thorough review of the claims folder indicates that the Veteran has not been provided with any type of hearing, nor has he withdrawn such hearing request.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

In remanding this issue, the Board observes that the Veteran did not specify the particular type of hearing that he desired.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

After requesting, and receiving notice from, the Veteran regarding what type of hearing he would like [to include an in-person hearing before a Veterans Law Judge (VLJ) or before a Decision Review Officer at the RO or a videoconference hearing before a VLJ], schedule him for his requested hearing.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


